THEAFJTORNEY                       GENERAL

                              OF    TEXAS




Honorable     Firmest 0.   Thompcton,   CZmIrman
RaIlroud     commlsaIon    of Texas
Austin,     Texas,

                                         Re: Under the provisions
                                             of the appropriation
                                             for the Oas Utilities
                                             Elvislen of the Rail-
                                             road Commlaslon ,as
                                             ooataIned in the Ap-
                                             propriatlon Act, 55th
                                             Leg. R.S. 1957, can
                                             the CozaIssIonemploy
                                             a firm of Publio Utility
                                             Aeaonntamtsfor evaluation
Dear Hr. Thoapuon:                           servioef4.
       You huve~requestedan             opinion    on the tollowIng
questions:
                 "Questionho. 1: Can the C4laissIon
            utlfize the savings In salaried Items in
            the employment of a qualified public utlll-
            ty evaluation servioe?
                 “Qeatloa  Ro. 2:  Can the Colriesion
            likevise utilize the 6um appropriated un-
            der Item 48 'For Other Expense' and which
            reads 'and othm neceesary expenses to be
            incurred in the admInIntratIonandenforce-
            ment, eta.'?"
        You state In your letter that the Railroad Com-
mission by reason   of Inadequate appropriationand lnade-
quate salary authorizationhas not been able to maintain
a staff of auditors and engineers to properly evaluate
the teetImony presen,tedin a resent hearing on an appli-
cation of the Loan Star Qas Compeny for authorizationto
Inurease the cost of gas In it.8lntra-city operations,
and that It vi11 be neoeasary     to erplo~ a capable ezperl-
enced firm of public utility aacountants to carry out
the Ccmzzlssitin~a dutyin properly evaluating the evi-
dence and exhibits   already Introduced.
Honorable Ernest 0. Thompson, page 2 (~~-578)


        Article 6065,   Vernon's Civil Statutes provides
in part as follows:
             "The Commission may employ and appoint,
        from time to time, such experts, assistants,
        accountants, engineers, clerks and other
        persons as it deems necessary%to enable it
        at all times to inspeat :and audit all records
        or receipts, disbursements, vouchers, prices,
        payrolls,.time,cards, books and official re-
        cords, to inspect all property and records of
        the ~utilities.sub;ject
                              to the provisions here-
        of, and~to perform such other services as may
        be directed by.the Commission or under its
        authority."   ..
        Pursuant to the above quoted provisions, the
Railroad Commission has the authority to enter into con-
tracts to acquire the services of experts in a particular
case.
                  .'
        The Legislature by line Item has appropriated moneys
for the payment of various salaries of employeesin the:
Gas Utilities Division. Following these line Items for
the payment ,of ,salarlesand,wages, Item 48 appropriates
moneys for other expenses as follows:
             "SherIffs'~and witness Pees,,~postage,
        books,.bond ,premiums,,
                              stationery, telephone
        and telegraph, equipment, travel,,the main-
        tenance, operation and ,replacementof one
        passenger vehicle, and other necessary ex-
        penses to be incurred in the administration
        and enforcementof;and as contemplated by
        the ,provisionsof Chapter 16 of the General
        Laws of Texas,.lp25, as'smended and the pro-
                                       792),
        visions of Chapter.2 (,H.B..No.~     Acts of
        the Forty-sixth Legislature . . .
             "It is expressly,provlded that any saving
        in the..salari-ed,items
                              for the:Gas Uttllties
        Division may be'expended :for n~ece'ssary
                                                Other
        Expense items shown in'iltemNo. 48;.durIng
        each of the fiscalyears ,of the biennium~be-
        ginning September 1, 1957.,!'(Emphasis ours.)
                                   ,' .'
                                :"            ,'
                                I
                                       ..
                              ,'
Honorable Ernest 0. Thompson,   page   3   (~~-578)



        Section 8 of Article VI of House Bill 1 3, Acts of
the 55th Legislature (Qeneral AppropriationAct provides:
             "Sec. 8.  LimitationsOIIuse of Other
        Expense funds for paying salaries and,
        wages. None of the funds appropriatedin
        Article I, II and III of this act in Items
        designated for travel expense, %her opera-
        ting expense, for capital outlay or equlp-
        ment, or for maintenance,miscellaneousand
        contingent expenses, may be used for paying
        any salaries and wages ltnlessthe language
        of those items explicitlyauthorizes such
        use.
             "In those instances   where the language
        of such items does explicitlyauthorize the
        use of such funds for paying salaries and
        wages, such employees shall not be paid a
        larger amount than that provided in the reg-
        ular appropriatedsalary Items for similar
        positions in such agenay of the State. In
        the event there are no similar positions
        within such agency, then such employees shall
        not be paid a larger amount than that provided
        for similar vork or positions elsewhere In
        the State Government.    In the event common
        laborers, skilled laborers, and mechanics
        cannot be obtained at the salary rates lndlca-
        ted in this paragraph, then the head of such
        agency of the State may pay for temporary
        employment only at rates not exceeding the
        prevailing wage aaale paid in the locality
        where temporary serviae Is to be rendered."
        Since Item 48 Is "For Other Expenses" the prohi-
bition contained In Section 8 of Article VI above quoted
applies to the expenditureof Item 48, together with the'
moneys available for expenditurefor other expenses whhich
is saved from salary Items for the Qas Utilities Division.
        merefore, the question presented by you is whether
the employment of a firm of public utility accountants as
experts in their field to make the evaluationproposed In
your request constitutesthe payment of salaries or wages
Honorable Ernest 0. Thompson, page :4 (~~-578)'      '


or constitutes a ,contingen~texpense,necessaryto the operation
of the Railroad~Commisslon in ,this,
                                   particular ease.
        Since the proposed contract is not for the performance
of duties generally for the Commission, but is entered into
'Inorher to aapfire '2ne'aerv~cal3ti x?xp@t P-aXu&t%onriccaurft-
ants and/or engineers to carry out a specific valuation in
a particular case, It Is our opinion that &oh: contract does
not constitute the payment of any salary or,wage. On the
contrary, such expenditure is a neoessarg expense to the
 Commission under the facts submitted and, therefore, payable
out of Item 48 and any sum transferred to Item 48 which is
saved from salaried items. Your questions are, therefore,
answered in the affirmative.

                           SUMMARY
                Item 48 of the appropriation to
                the Railroad Commission may be
                expended for the purpose of con-
                traating with a firm of experts
                to make necessary evaluations en-
                abling the Railroad Comnilssionto
                carry out its duty in evaluating
                the testimony ;?dduc,ed
                                      at a hearing
                before the RaIlroad Commission.
                               Yours very truly,
                               WILL WILSON
                               Attorney General of Texas


                               ‘&iii?kLefd
                                  Assistant
JR:rm:mfh
APPROVED:
OPINION COMMITTEE
Geo. P. Elackburn, 'Chairman
Jot Hodges/Jr.
Grundy Williams
Grady H. Chandler
Wallace Finfrock
REVIEWED FOR THE ATTORNEY GENERAL
BY: W. V. GEPPERT